       Case 3:21-cv-00073-WHA Document 1 Filed 01/06/21 Page 1 of 9


 1   Tanya E. Moore, SBN 206683
     MOORE LAW FIRM, P.C.
 2   300 South First Street Ste. 342
     San Jose, California 95113
 3   Telephone (408) 298-2000
     Facsimile (408) 298-6046
 4   E-mail: service@moorelawfirm.com
             tanya@moorelawfirm.com
 5
     Attorney for Plaintiff
 6   Gerardo Hernandez
 7
 8
                                    UNITED STATES DISTRICT COURT
 9
                                NORTHERN DISTRICT OF CALIFORNIA
10
11
     GERARDO HERNANDEZ,                    )              No.
12                                         )
                  Plaintiff,               )              COMPLAINT ASSERTING DENIAL OF
13                                         )              RIGHT OF ACCESS UNDER THE
            vs.                            )              AMERICANS WITH DISABILITIES ACT
14                                         )
     HOMRAN BROTHERS, INC. dba FRUIT       )              FOR INJUNCTIVE RELIEF, DAMAGES,
15   BASKET; ROBERT L. STANLEY, Trustee of )              ATTORNEYS’ FEES AND COSTS (ADA)
     the STANLEY FAMILY TRUST, dated       )
16                                         )
     November 18, 1992;                    )
17                                         )
                  Defendants.              )
18                                         )
                                           )
19                                         )
20                                                 I. SUMMARY

21           1.       This is a civil rights action by plaintiff GERARDO HERNANDEZ (“Plaintiff”)

22   for discrimination at the building, structure, facility, complex, property, land, development,

23   and/or surrounding business complex known as:

24                    Fruit Basket
                      1975 B Street
25                    Hayward, CA 94541
                      (hereafter “the Facility”)
26
27           2.       Plaintiff seeks damages, injunctive and declaratory relief, attorney fees and
28   costs, against HOMRAN BROTHERS, INC. dba FRUIT BASKET and ROBERT L.



     Hernandez v. Homran Brothers, Inc., et al.
     Complaint
                                                     Page 1
       Case 3:21-cv-00073-WHA Document 1 Filed 01/06/21 Page 2 of 9


 1   STANLEY, Trustee of the STANLEY FAMILY TRUST, dated November 18, 1992
 2   (hereinafter collectively referred to as “Defendants”), pursuant to Title III of the Americans
 3   with Disabilities Act of 1990 (42 U.S.C. §§ 12101 et seq.) (“ADA”) and related California
 4   statutes.
 5                                           II.         JURISDICTION
 6             3.     This Court has original jurisdiction under 28 U.S.C. §§ 1331 and 1343 for ADA
 7   claims.
 8             4.     Supplemental jurisdiction for claims brought under parallel California law –
 9   arising from the same nucleus of operative facts – is predicated on 28 U.S.C. § 1367.
10             5.     Plaintiff’s claims are authorized by 28 U.S.C. §§ 2201 and 2202.
11                                                 III.     VENUE
12             6.     All actions complained of herein take place within the jurisdiction of the United
13   States District Court, Northern District of California, and venue is invoked pursuant to 28
14   U.S.C. § 1391(b), (c).
15                                                 IV.     PARTIES
16             7.     Defendants own, operate, and/or lease the Facility, and consist of a person (or
17   persons), firm, and/or corporation.
18             8.     Plaintiff is substantially limited in his ability to walk, and must use a wheelchair
19   for mobility. Consequently, Plaintiff is “physically disabled,” as defined by all applicable
20   California and United States laws, and a member of the public whose rights are protected by
21   these laws.
22                                                  V.       FACTS
23             9.     The Facility is open to the public, intended for non-residential use, and its
24   operation affects commerce. The Facility is therefore a public accommodation as defined by
25   applicable state and federal laws.
26             10.    Plaintiff lives less than ten miles from the Facility and visited the Facility on or
27   about November 11, 2020 to purchase fruit. During his visit to the Facility, Plaintiff
28   encountered the following barriers (both physical and intangible) that interfered with, if not



     Hernandez v. Homran Brothers, Inc., et al.
     Complaint
                                                          Page 2
       Case 3:21-cv-00073-WHA Document 1 Filed 01/06/21 Page 3 of 9


 1   outright denied, Plaintiff’s ability to use and enjoy the goods, services, privileges and
 2   accommodations offered at the Facility:
 3                    a)       Plaintiff could not locate any designated accessible parking in the
 4                             Facility’s parking lot. Plaintiff parked in a standard parking stall, but
 5                             was concerned that his access to the car might be blocked when he
 6                             returned from the store if another vehicle parked next to him.
 7                    b)       The floor along paths of travel throughout the interior of the Facility was
 8                             uneven, causing Plaintiff great difficulty in maneuvering his wheelchair.
 9           11.      The barriers identified in paragraph 10 herein are only those that Plaintiff
10   personally encountered. Plaintiff is presently unaware of other barriers which may in fact exist
11   at the Facility and relate to his disabilities. Plaintiff will seek to amend this Complaint once
12   such additional barriers are identified as it is Plaintiff’s intention to have all barriers which
13   exist at the Facility and relate to his disabilities removed to afford him full and equal access.
14           12.      Plaintiff was, and continues to be, deterred from visiting the Facility because
15   Plaintiff knows that the Facility’s goods, services, facilities, privileges, advantages, and
16   accommodations were and are unavailable to Plaintiff due to Plaintiff’s physical disabilities.
17   Plaintiff enjoys the goods and services offered at the Facility, and will return to the Facility
18   once the barriers are removed.
19           13.      Defendants knew, or should have known, that these elements and areas of the
20   Facility were inaccessible, violate state and federal law, and interfere with (or deny) access to
21   the physically disabled. Moreover, Defendants have the financial resources to remove these
22   barriers from the Facility (without much difficulty or expense), and make the Facility
23   accessible to the physically disabled. To date, however, Defendants refuse to either remove
24   those barriers or seek an unreasonable hardship exemption to excuse non-compliance.
25           14.      At all relevant times, Defendants have possessed and enjoyed sufficient control
26   and authority to modify the Facility to remove impediments to wheelchair access and to
27   comply with the 1991 ADA Accessibility Guidelines and/or the 2010 ADA Standards for
28   Accessible Design. Defendants have not removed such impediments and have not modified the



     Hernandez v. Homran Brothers, Inc., et al.
     Complaint
                                                     Page 3
       Case 3:21-cv-00073-WHA Document 1 Filed 01/06/21 Page 4 of 9


 1   Facility to conform to accessibility standards. Defendants have intentionally maintained the
 2   Facility in its current condition and have intentionally refrained from altering the Facility so
 3   that it complies with the accessibility standards.
 4           15.      Plaintiff further alleges that the (continued) presence of barriers at the Facility is
 5   so obvious as to establish Defendants’ discriminatory intent. On information and belief,
 6   Plaintiff avers that evidence of this discriminatory intent includes Defendants’ refusal to adhere
 7   to relevant building standards; disregard for the building plans and permits issued for the
 8   Facility; conscientious decision to maintain the architectural layout (as it currently exists) at the
 9   Facility; decision not to remove barriers from the Facility; and allowance that Defendants’
10   property continues to exist in its non-compliant state. Plaintiff further alleges, on information
11   and belief, that the Facility is not in the midst of a remodel, and that the barriers present at the
12   Facility are not isolated or temporary interruptions in access due to maintenance or repairs.
13                                            VI.   FIRST CLAIM
14                                    Americans with Disabilities Act of 1990
15                                 Denial of “Full and Equal” Enjoyment and Use
16           16.      Plaintiff re-pleads and incorporates by reference the allegations contained in
17   each of the foregoing paragraphs, and incorporates them herein as if separately re-pled.
18           17.      Title III of the ADA holds as a “general rule” that no individual shall be
19   discriminated against on the basis of disability in the full and equal enjoyment (or use) of
20   goods, services, facilities, privileges, and accommodations offered by any person who owns,
21   operates, or leases a place of public accommodation. 42 U.S.C. § 12182(a).
22           18.      Defendants discriminated against Plaintiff by denying Plaintiff “full and equal
23   enjoyment” and use of the goods, services, facilities, privileges and accommodations of the
24   Facility during each visit and each incident of deterrence.
25                       Failure to Remove Architectural Barriers in an Existing Facility
26           19.      The ADA specifically prohibits failing to remove architectural barriers, which
27   are structural in nature, in existing facilities where such removal is readily achievable. 42
28   U.S.C. § 12182(b)(2)(A)(iv).



     Hernandez v. Homran Brothers, Inc., et al.
     Complaint
                                                     Page 4
         Case 3:21-cv-00073-WHA Document 1 Filed 01/06/21 Page 5 of 9


 1            20.      When an entity can demonstrate that removal of a barrier is not readily
 2   achievable, a failure to make goods, services, facilities, or accommodations available through
 3   alternative methods is also specifically prohibited if these methods are readily achievable. Id.
 4   § 12182(b)(2)(A)(v).
 5            21.      Here, Plaintiff alleges that Defendants can easily remove the architectural
 6   barriers at the Facility without much difficulty or expense, that the cost of removing the
 7   architectural barriers does not exceed the benefits under the particular circumstances, and that
 8   Defendants violated the ADA by failing to remove those barriers, when it was readily
 9   achievable to do so.
10            22.      In the alternative, if it was not “readily achievable” for Defendants to remove
11   the Facility’s barriers, then Defendants violated the ADA by failing to make the required
12   services available through alternative methods, which are readily achievable.
13                                Failure to Design and Construct an Accessible Facility
14            23.      Plaintiff alleges on information and belief that the Facility was designed and
15   constructed (or both) after January 26, 1993 – independently triggering access requirements
16   under Title III of the ADA.
17            24.      The ADA also prohibits designing and constructing facilities for first occupancy
18   after January 26, 1993, that aren’t readily accessible to, and usable by, individuals with
19   disabilities when it was structurally practicable to do so. 42 U.S.C. § 12183(a)(1).
20            25.      Here, Defendants violated the ADA by designing and constructing (or both) the
21   Facility in a manner that was not readily accessible to the physically disabled public –
22   including Plaintiff – when it was structurally practical to do so.1
23                                     Failure to Make an Altered Facility Accessible
24            26.      Plaintiff alleges on information and belief that the Facility was modified after
25   January 26, 1993, independently triggering access requirements under the ADA.
26
27
     1
      Nothing within this Complaint should be construed as an allegation that Plaintiff is bringing this action as a
28
     private attorney general under either state or federal statutes.




     Hernandez v. Homran Brothers, Inc., et al.
     Complaint
                                                           Page 5
          Case 3:21-cv-00073-WHA Document 1 Filed 01/06/21 Page 6 of 9


 1              27.   The ADA also requires that facilities altered in a manner that affects (or could
 2   affect) its usability must be made readily accessible to individuals with disabilities to the
 3   maximum extent feasible. 42 U.S.C. § 12183(a)(2). Altering an area that contains a facility’s
 4   primary function also requires making the paths of travel, bathrooms, telephones, and drinking
 5   fountains serving that area accessible to the maximum extent feasible. Id.
 6              28.   Here, Defendants altered the Facility in a manner that violated the ADA and
 7   was not readily accessible to the physically disabled public – including Plaintiff – to the
 8   maximum extent feasible.
 9                                 Failure to Modify Existing Policies and Procedures
10              29.   The ADA also requires reasonable modifications in policies, practices, or
11   procedures, when necessary to afford such goods, services, facilities, or accommodations to
12   individuals with disabilities, unless the entity can demonstrate that making such modifications
13   would fundamentally alter their nature. 42 U.S.C. § 12182(b)(2)(A)(ii).
14              30.   Here, Defendants violated the ADA by failing to make reasonable modifications
15   in policies, practices, or procedures at the Facility, when these modifications were necessary to
16   afford (and would not fundamentally alter the nature of) these goods, services, facilities, or
17   accommodations.
18                                        Failure to Maintain Accessible Features
19              31.   Defendants additionally violated the ADA by failing to maintain in operable
20   working condition those features of the Facility that are required to be readily accessible to and
21   usable by persons with disabilities.
22              32.   Such failure by Defendants to maintain the Facility in an accessible condition
23   was not an isolated or temporary interruption in service or access due to maintenance or
24   repairs.
25              33.   Plaintiff seeks all relief available under the ADA (i.e., injunctive relief, attorney
26   fees, costs, legal expense) for these aforementioned violations. 42 U.S.C. § 12205.
27   //
28   //



     Hernandez v. Homran Brothers, Inc., et al.
     Complaint
                                                      Page 6
       Case 3:21-cv-00073-WHA Document 1 Filed 01/06/21 Page 7 of 9


 1                                           VII.     SECOND CLAIM
 2                                                    Unruh Act
 3           34.      Plaintiff re-pleads and incorporates by reference the allegations contained in
 4   each of the foregoing paragraphs, and incorporates them herein as if separately re-pled.
 5           35.      California Civil Code § 51 states, in part, that: All persons within the
 6   jurisdiction of this state are entitled to the full and equal accommodations, advantages,
 7   facilities, privileges, or services in all business establishments of every kind whatsoever.
 8           36.      California Civil Code § 51.5 also states, in part that: No business establishment
 9   of any kind whatsoever shall discriminate against any person in this state because of the
10   disability of the person.
11           37.      California Civil Code § 51(f) specifically incorporates (by reference) an
12   individual’s rights under the ADA into the Unruh Act.
13           38.      Defendants’ aforementioned acts and omissions denied the physically disabled
14   public – including Plaintiff – full and equal accommodations, advantages, facilities, privileges
15   and services in a business establishment (because of their physical disability).
16           39.      These acts and omissions (including the ones that violate the ADA) denied,
17   aided or incited a denial, or discriminated against Plaintiff by violating the Unruh Act.
18           40.      Plaintiff was damaged by Defendants’ wrongful conduct, and seeks statutory
19   minimum damages of $4,000 for each offense.
20           41.      Plaintiff also seeks to enjoin Defendants from violating the Unruh Act (and
21   ADA), and recover reasonable attorneys’ fees and costs incurred under California Civil Code
22   § 52(a).
23                                                VIII. THIRD CLAIM
24                           Denial of Full and Equal Access to Public Facilities
25           42.      Plaintiff re-pleads and incorporates by reference the allegations contained in
26   each of the foregoing paragraphs, and incorporates them herein as if separately re-pled.
27           43.      Health and Safety Code § 19955(a) states, in part, that: California public
28   accommodations or facilities (built with private funds) shall adhere to the provisions of



     Hernandez v. Homran Brothers, Inc., et al.
     Complaint
                                                        Page 7
          Case 3:21-cv-00073-WHA Document 1 Filed 01/06/21 Page 8 of 9


 1   Government Code § 4450.
 2              44.      Health and Safety Code § 19959 states, in part, that: Every existing (non-
 3   exempt) public accommodation constructed prior to July 1, 1970, which is altered or
 4   structurally repaired, is required to comply with this chapter.
 5              45.      Plaintiff alleges the Facility is a public accommodation constructed, altered, or
 6   repaired in a manner that violates Part 5.5 of the Health and Safety Code or Government Code
 7   § 4450 (or both), and that the Facility was not exempt under Health and Safety Code § 19956.
 8              46.      Defendants’ non-compliance with these requirements at the Facility aggrieved
 9   (or potentially aggrieved) Plaintiff and other persons with physical disabilities. Accordingly,
10   Plaintiff seeks injunctive relief and attorney fees pursuant to Health and Safety Code § 19953.
11                                          IX.      PRAYER FOR RELIEF
12              WHEREFORE, Plaintiff prays judgment against Defendants, and each of them, for:
13              1.       Injunctive relief, preventive relief, or any other relief the Court deems proper.
14              2.       Statutory minimum damages under section 52(a) of the California Civil Code
15                       according to proof.
16              3.       Attorneys’ fees, litigation expenses, and costs of suit.2
17              4.       Interest at the legal rate from the date of the filing of this action.
18              5.       For such other and further relief as the Court deems proper.
19
     Dated: January 6, 2021                                 MOORE LAW FIRM, P.C.
20
21                                                          /s/ Tanya E. Moore
                                                            Tanya E. Moore
22                                                          Attorney for Plaintiff
23                                                          Gerardo Hernandez

24
25
26
27
     2
28       This includes attorneys’ fees under California Code of Civil Procedure § 1021.5.




     Hernandez v. Homran Brothers, Inc., et al.
     Complaint
                                                            Page 8
       Case 3:21-cv-00073-WHA Document 1 Filed 01/06/21 Page 9 of 9


 1
                                                  VERIFICATION
 2
 3
             I, GERARDO HERNANDEZ, am the plaintiff in the above-entitled action. I have read
 4
     the foregoing Complaint and know the contents thereof. The same is true of my own
 5
     knowledge, except as to those matters which are therein alleged on information and belief, and
 6
     as to those matters, I believe them to be true.
 7
             I verify under penalty of perjury that the foregoing is true and correct.
 8
 9
10
     Dated: January 5, 2021                           /s/ Gerardo Hernandez
11                                                     Gerardo Hernandez
12
13           I attest that the original signature of the person whose electronic signature is shown
     above is maintained by me, and that his concurrence in the filing of this document and
14   attribution of his signature was obtained.
15                                                     /s/ Tanya E. Moore
16                                                     Tanya E. Moore
                                                       Attorney for Plaintiff,
17                                                     GERARDO HERNANDEZ
18
19
20
21
22
23
24
25
26
27
28



     Hernandez v. Homran Brothers, Inc., et al.
     Complaint
                                                      Page 9
